Title: From George Washington to Samuel Miles, 15 August 1782
From: Washington, George
To: Miles, Samuel


                  
                     Sir,
                     Hd Qrs Newburgh 15th Augt 1782.
                  
                  Inclosed is a duplicate of my last—as I have neither received the Articles ordered—nor an acknowledgment of my Letter, I take it for granted that the latter has miscarried.
                  I have requested the Secretary at War to let one of the Gentlemen in his Office put this into your own hands.  I am—Sir Yr Most Obt Servt
                  
                     Go: Washington
                  
               